DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4 and 8 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Muramatsu et al. (US 2005/0253942 A1).


Regarding claim 1, Muramatsu et al. (hereafter referred as Muramatsu) teaches an image sensor (Muramatsu, Fig. 1) comprising: 
a plurality of pixels (Muramatsu, Fig. 1, pixel portion 10, Paragraph 0069); 
a first signal converting unit (Muramatsu, Fig. 1, column AD circuit 25) that converts a first signal into a first digital signal based on a result of comparison between the first signal and a first ramp signal (Muramatsu, Fig. 1, RAMPa, Paragraph 0103), the first signal output from a first pixel (Muramatsu, Fig. 1, Pixel 3, Paragraph 0069, The first pixel is a pixel in a R/G column (for example, top left R pixel).) among the plurality of pixels (Muramatsu, Fig. 1, column AD circuit 25, Paragraph 0094, The first signal converting unit is one of column AD circuit 25 connected to the first pixel (for example, left most AD circuit).); 
a second signal converting unit (Muramatsu, Fig. 1, column AD circuit 25) that converts a second signal into a second digital signal based on a result of comparison between the second signal and a second ramp signal (Muramatsu, Fig. 1, RAMPb, Paragraph 0103), the second signal output from a second pixel (Muramatsu, Fig. 1, Pixel 3, Paragraph 0069, The second pixel is a pixel in a G/B column (for example, G pixel in the top row, second column).), among the plurality of pixels, that is arranged in a column direction side of the first pixel (Muramatsu, Fig. 1, column AD circuit 25, Paragraph 0094, The second signal converting unit is one of column AD circuit 25 connected to the second pixel (for example, AD circuit second from the left).), the first ramp signal and the second ramp signal having different inclinations (Muramatsu, Fig. 4, TILTβa and TILTβb, Paragraphs 0120, 0142-0143 and 0146).

Regarding claim 2, Muramatsu teaches the image sensor according to Claim 1 (see claim 1 analysis), further comprising: 
a first ramp generating unit that generates the first ramp signal (Muramatsu, Fig. 1, DACa 27a, Paragraph 0103); and 
a second ramp generating unit that generates the second ramp signal (Muramatsu, Fig. 1, DACb 27b, Paragraph 0103).

Regarding claim 3, Muramatsu teaches the image sensor according to Claim 1 (see claim 1 analysis), further comprising: 
a first signal line, to which the first signal is output, that is connected to the first pixel (Muramatsu, Fig. 1, vertical signal lines 19, Paragraph 0121, The first signal line is VSL 19 connected to the first pixel (for example, V0); and 
a second signal line, to which the second signal is output, that is connected to the second pixel Muramatsu, Fig. 1, vertical signal lines 19, Paragraph 0121, The second signal line is VSL 19 connected to the second pixel (for example, V1).

Regarding claim 4, Muramatsu teaches the image sensor according to Claim 3 (see claim 3 analysis), 
wherein the first signal line is connected to each pixel among the plurality of pixels arranged in a first region on which light is incident, the first region including the first pixel (Muramatsu, Fig. 1, The first region is considered to be the column of pixels containing the first pixel.), and 
the second signal line is connected to each pixel among the plurality of pixels arranged in a second region on which light is incident, the second region including the second pixel (Muramatsu, Fig. 1, The second region is considered to be the column of pixels containing the second pixel.).

Regarding claim 8, Muramatsu teaches an imaging apparatus comprising: 
the image sensor according to claim 1 (see claim 1 analysis); and 
an image processing unit that performs an image processing to the first digital signal and the second digital signal converted by the image sensor (Muramatsu, Paragraph 0206, “an image processor is disposed in the subsequent stage of an output circuit 28, the image processor conducts matrix computation for producing three colors, red, green and blue, close to human eyes from image signals of each color taken in four colors corresponding to four color filters”).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Muramatsu et al. (US 2005/0253942 A1) in view of Ishiwata (US 2011/0273597 A1).

Alternatively, regarding claim 4, Muramatsu teaches the image sensor according to Claim 3 (see claim 3 analysis). However, Muramatsu does not teach wherein the first signal line is connected to each pixel among the plurality of pixels arranged in a first region on which light is incident, the first region including the first pixel, and the second signal line is connected to each pixel among the plurality of pixels arranged in a second region on which light is incident, the second region including the second pixel.
In reference to Ishiwata, Ishiwata teaches a first signal line (Ishiwata, Fig. 17, vertical signal line 27) is connected to each pixel among the plurality of pixels arranged in a first region (Ishiwata, Figs. 14, 15 and 17, Paragraph 0224-0225, A first region is a 4x4 region of pixels of the same color (for example, bottom left R region). A pixel may be considered to be a single imaging portion (PA1 alone) or a 2x2 group of imaging portions (PA1, PA2, PB1, PB2)) on which light is incident, the first region including a first pixel (Ishiwata, Figs. 14, 15 and 17, The first pixel may be a single imaging portion (for example, PA1 alone) or a 2x2 group of imaging portions (for example, PA1, PA2, PB1 and PB2) and 
a second signal line (Ishiwata, Fig. 17, vertical signal line 27, The second signal line is a VSL of a second region different from the first region.) is connected to each pixel among the plurality of pixels arranged in a second region (Ishiwata, Figs. 14, 15 and 17, Paragraph 0224-0225, A second region is a 4x4 region of pixels of the same color (for example, bottom right G region) on which light is incident, the second region including a second pixel (Ishiwata, Figs. 14 and 17, The second pixel is a pixel in the second region (for example, a pixel in the bottom right G region.).
These arts are analogous since they are both related to imaging devices. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to modify the invention of Muramatsu with the pixel layout and pixel circuitry as seen in Ishiwata to allow for pixel addition to increase signal output (Ishiwata, Paragraph 0244) while preventing the occurrence of the color shading and to effectively prevent the occurrence of the afterimage or the like (Ishiwata, Paragraph 0247).

Regarding claim 5, the combination of Muramatsu and Ishiwata teaches the image sensor according to Claim 4 (see claim 4 analysis), wherein: 
the pixels arranged in the first region are arranged side by side in the column direction and in a row direction (Ishiwata, Figs. 14 and 17), and 
the pixels arranged in the second region are arranged side by side in the column direction and in the row direction (Ishiwata, Figs. 14 and 17).


Claims 6-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Muramatsu et al. (US 2005/0253942 A1) in view of Kishi (US 2013/0033632 A1).

Regarding claim 6, Muramatsu teaches the image sensor according to Claim 31 (see claim 1 analysis). However, Muramatsu does not teach wherein: the first pixel and the second pixel are arranged in an imaging chip having a first semiconductor substrate, and the first signal converting unit and the second signal converting unit are arranged in a signal processing chip having a second semiconductor substrate.
In reference to Kishi, Kishi teaches a first pixel and a second pixel are arranged in an imaging chip having a first semiconductor substrate (Kishi, Fig. 1, Area 1, first semiconductor substrate, Paragraph 0058, the first substrate contains a pixel array.), and 
a first signal converting unit and a second signal converting unit are arranged in a signal processing chip having a second semiconductor substrate (Kishi, Fig. 1, Area 2, second semiconductor substrate, Paragraphs 0058 and 0066, The second substrate contains the column circuit which includes analog-to-digital converter on a column basis).
These arts are analogous since they are both related to imaging devices Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to modify the invention of Muramatsu with the method of using stacked substrates as seen in Kishi to suppress an increase in chip area of peripheral circuits without degrading the performance of a pixel section and makes it possible to prevent costs from being increased (Kishi, Paragraph 0017).

Regarding claim 7, the combination of Muramatsu and Kishi teaches the image sensor according to Claim 6 (see claim 6 analysis), wherein: the imaging chip is stacked on the signal processing chip (Kishi, Paragraph 0058).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WESLEY JASON CHIU whose telephone number is (571)270-1312. The examiner can normally be reached Mon-Fri: 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Twyler Haskins can be reached on (571) 272-7406. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WESLEY J CHIU/Examiner, Art Unit 2698        
/TWYLER L HASKINS/Supervisory Patent Examiner, Art Unit 2698